FILED
                                                     NOVEMBER 17, 2020
                                                  In the Office of the Clerk of Court
                                                 WA State Court of Appeals, Division III



         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                            DIVISION THREE

ZAIRE WEBB, an unmarried individual, )                 No. 37051-8-III
                                     )
                 Appellant,          )
                                     )
              v.                     )
                                     )
WASHINGTON STATE UNIVERSITY,         )                 OPINION PUBLISHED
MICHAEL C. LEACH, ANDREW LEHR, )                       IN PART
KAREN FISCHER, and KELLY             )
MYOTT-BAKER, all in their individual )
capacities only,                     )
                                     )
                 Respondents.        )

      LAWRENCE-BERREY, J. — Washington State University (WSU) cancelled Zaire

Webb’s four-year athletic scholarship after its football coach dismissed Webb from the

team for shoplifting. Webb appealed to WSU’s Athletic Award Appeal Committee

(Appeal Committee/Committee). The Appeal Committee upheld WSU’s decision to

cancel Webb’s scholarship.

      Webb brought suit and asserted several claims, including a 42 U.S.C. § 1983 claim

against the Appeal Committee, which he contends violated his right to procedural due

process. The trial court dismissed Webb’s suit on summary judgment. With respect to

Webb’s § 1983 claim, the court determined the Appeal Committee violated Webb’s right

to procedural due process. It further determined the Committee was not entitled to
No. 37051-8-III
Webb v. WSU


qualified immunity but was entitled to quasi-judicial immunity.

      In the published portion of this case, we determine the Appeal Committee violated

Webb’s right to procedural due process and is not entitled to quasi-judicial immunity or

qualified immunity. In the unpublished portion of this case, we determine Webb’s

remaining claims were properly dismissed. We, therefore, reverse the trial court’s

dismissal of Webb’s 42 U.S.C. § 1983 claim, but otherwise affirm.

                                         FACTS

      WSU’s head football coach Michael Leach recruited Zaire Webb to play on the

school’s team. WSU offered Webb full financial aid for the spring 2017 semester and for

the following four academic years. Webb accepted WSU’s offer and enrolled.

      The financial aid agreement provided:

      This assistance may be reduced or cancelled . . . if the recipient:
             ....
             (e)    Violates a nonathletically related condition outlined in the
                    financial aid agreement or violates a documented institutional
                    rule or policy (e.g., academics policies or standards, athletics
                    department or team rules or policies)

Clerk’s Papers (CP) at 321 (emphasis added).

      The athletic department and team rules required all players to attend classes, attend

weekly meetings with their academic advisors, and maintain open and honest lines of

communication with their academic advisors, coaches, and professors. The team rules

                                            2
No. 37051-8-III
Webb v. WSU


also required all players to maintain high standards of integrity and behavior that reflected

well on coaches, teammates, the department of athletics and the university. Additionally,

Coach Leach had four core rules: (1) do not steal, (2) do not use drugs, (3) do not hit

women, and (4) do not do anything to hurt the team. He told his players if they violated

any of these rules, they would be dismissed from the team.

       The WSU Student-Athlete Handbook (Handbook) imposed additional standards

and had a section on disciplinary process. That section read, in part:

       In the case of behavioral problems which involve formal criminal charges
       by a law enforcement agency, the involved student-athlete will be placed on
       suspension by the department of athletics until the facts of the incident are
       reviewed.

       DISCIPLINARY PROCESS

       ....

             Absent extraordinary circumstances as determined by [the] director of
              athletics and sport supervisor, misdemeanor charges and subsequent
              discipline, therefore will be handled by the head coach, after review by the
              director of athletics and sport supervisor. Further, these individuals will
              consider the circumstances, as well as the past deportment of the involved
              student-athlete in rendering a final decision.

CP at 359.




                                             3
No. 37051-8-III
Webb v. WSU


      Webb’s Lack of Effort

      As a football player on the WSU team, Webb was required to do strength and

physical conditioning. Tyson Brown, the assistant strength and conditioning coach,

frequently interacted with Webb. He believed Webb did not comply with training

requirements, was dismissive toward the coaching staff, and consistently lacked effort.

Brown shared these concerns with Coach Leach.

      Webb’s Diluted Urine Sample

      On October 3, 2017, Webb was told to come to the athletic trainer’s office after he

finished his 7:00 a.m. workout. He did not arrive until around 10:34 a.m. A trainer

reminded Webb about WSU’s drug testing policy, showed Webb an acknowledgement

form he had earlier signed, and asked Webb to provide a urine sample. The test results,

returned days later, were invalid because the sample was diluted. A person must drink an

extraordinary amount of water to produce a diluted sample.

      The Shoplifting Incident

      Late on October 4, 2017, Officer Aaron Breshears of the Pullman Police

Department e-mailed Chief of Police Gary Jenkins that he had arrested two WSU football

players—Zaire Webb and Anthony White. According to the e-mail, the two players had

shoplifted several items from Walmart, including home drug testing kits. The next


                                            4
No. 37051-8-III
Webb v. WSU


morning, Chief Jenkins read the e-mail and reviewed Officer Breshears’s initial arrest

report. Chief Jenkins, in accordance with department policy, notified Antonio Huffman,

Director of Football Operations, of the arrests. Chief Jenkins told Huffman one of his

officers had arrested Webb and White the night before for shoplifting several items at

Walmart, including drug testing kits.

       Later that morning, Huffman saw Webb and asked what happened at Walmart the

night before. Webb acted like he had no idea what Huffman was talking about. Huffman

then told Coach Leach what he had heard from Chief Jenkins, including that some of the

shoplifted items included drug testing kits. Coach Leach promptly dismissed Webb from

the WSU football team.

       Athletic Award Appeal Hearing

       On October 9, 2017, WSU’s Student Financial Services (Financial Services) sent

Webb notice that his athletic financial aid would be cancelled, effective January 1, 2018.

The notice informed Webb he could request a written appeal or a formal appeal hearing.

Webb requested a formal appeal hearing and used the form provided to him. On the

form, Webb wrote he was wrongly arrested for theft, the charge was being dismissed, and

he wanted a hearing to present new evidence.




                                             5
No. 37051-8-III
Webb v. WSU


      The notice of cancelation briefly explained the appeal process:1 The appeal form

would be directed to the Chair of the Athletic Award Appeal Committee (Chair) and the

coach or athletic representative would submit a written statement to the Committee with a

copy to the appealing party. The Appeal Committee would then notify the parties of the

time and place of the appeal hearing, where “[e]ach side w[ould] present their

information to the appeals committee.” CP at 495.2 Also, the appealing party was

required to notify Financial Services if they intended to appear with counsel. And after

the hearing, the Chair would promptly issue a written decision.

      In response to Webb’s appeal, Coach Leach sent a letter to the Appeal Committee

explaining why he dismissed Webb from the team. The pertinent part of the letter

explained:

      Zaire Webb was dismissed from the Washington State University football
      team on October 5th for violation of team policy. His removal from the
      team was a culmination of events, which ended with his arrest on the
      suspicion of stealing from Walmart along with a teammate in early October.

      Our team rules are repeated regularly within the football program and there
      is no uncertainty where we stand in regard to upholding them. It is our
      consistent policy to dismiss any member of our football team that violates



      1
         Webb never received an initial hearing where he could explain he did not
shoplift. The appeal hearing actually was Webb’s initial hearing.
      2
          This phrase is ambiguous in that it may or may not allow witnesses to be called.

                                              6
No. 37051-8-III
Webb v. WSU


      any of the following: (1) do not do drugs, (2) do not steal, (3) do not hit a
      woman, and (4) do not do anything to hurt the team.

      In the months leading up to his dismissal, Zaire was involved in a series of
      events that called to question his commitment to the football program, as
      well as came into direct conflict with our team rules.

CP at 507. Webb received a copy of this letter.

      The Appeal Committee was comprised of Kelly Myott-Baker, Assistant Director

of Undergraduate Admissions; Andrew Lehr, Senior Financial Aid Advisor; and Karen

Fischer, Associate Dean of Students. The Committee scheduled Webb’s hearing for

November 1, 2017.

      The hearing was not recorded. Webb spoke to the Committee for about one-half

hour. He explained the circumstances of his shoplifting arrest and maintained his

innocence.3 When questioned by the Committee, he denied he had any issues with

academics, coaches, or trainers. He also told the Committee of instances where other

players violated team rules but were not dismissed from the team. Once Webb finished

speaking and answering the Committee’s questions, the Committee directed him to leave.




      3
       The hearing was not recorded, so we can only infer what Webb told the Appeal
Committee. The record reflects that White passed the items near the scanning area while
Webb watched, but most items were not detected by the scanner. We infer that Webb told
the Committee he thought the items were properly scanned.

                                             7
No. 37051-8-III
Webb v. WSU


      During the next one-half hour, the Appeal Committee heard from three athletic

department representatives, including Antonio Huffman, Director of Football Operations.

Huffman confirmed that Coach Leach had a team rule that a player who steals will be

dismissed from the team. He explained that Pullman police told him that Webb was

arrested for stealing merchandise from Walmart, which resulted in his dismissal from the

team. Once the athletic department representatives finished speaking and answering

questions, the Appeal Committee directed them to leave.

      The Appeal Committee conferred and unanimously concluded that Coach Leach

was justified in dismissing Webb from the football team and that cancelation of Webb’s

scholarship also was justified. The Committee did not believe Webb’s claim that he was

innocent.

      The same day of the hearing, Financial Services informed Webb of the Appeal

Committee’s decision:

      This letter is to inform you that the Athletic Award Appeals Committee has
      reviewed your appeal request for nonrenewal of your athletic scholarship.
      After careful thought and deliberation, the committee has denied your
      appeal and finds that the athletic department acted within the rules and
      regulations of canceling your student aid.[4]



      4
         More correctly, the athletic department dismissed Webb from the team. This
resulted in WSU canceling Webb’s athletic scholarship.

                                           8
No. 37051-8-III
Webb v. WSU


CP at 517. The Chair never provided Webb with a written decision.

       Procedural History

       Webb brought suit against WSU, Coach Leach, and the three Appeal Committee

members. He alleged four causes of action. As argued, these causes of action were:

(1) a 42 U.S.C. § 1983 claim against the Appeal Committee members5 for violating

Webb’s right to procedural due process, (2) a breach of contract claim against WSU,

premised on statements contained in the Handbook, (3) a tortious interference with

contract claim against Coach Leach, and (4) a negligence claim against all of the

respondents, based on the process used that led to the denial of Webb’s appeal.

       After discovery, the respondents filed a summary judgment motion.6 Webb

produced evidence that four football players under Coach Leach, on separate occasions,

had been arrested and charged with crimes that violated the core rules, yet none were

dismissed from the team.7


       5
          Even though the members were sued individually, we have and will continue to
refer to them collectively as “the Appeals Committee,” or “the Committee.”
       6
         Respondents submitted greater detail about Webb’s arrest and other team rule
violations to the trial court. We omit these details because there is no evidence they were
brought to the attention of the Appeal Committee.
       7
        Webb submitted a November 22, 2017 letter from WSU’s Office of School
Conduct and a December 22, 2017 WSU news clipping. We similarly omit these details
because they were not brought to the attention of the Appeal Committee.

                                             9
No. 37051-8-III
Webb v. WSU


       The trial court granted the respondents’ summary judgment motion. With respect

to Webb’s § 1983 claim, the court determined the Appeal Committee had violated

Webb’s right to procedural due process, was not entitled to qualified immunity, but was

entitled to quasi-judicial immunity.

       Webb appealed. The Appeal Committee cross appealed the trial court’s

determination that it violated Webb’s right to procedural due process and was not entitled

to qualified immunity.

                                        ANALYSIS

       The standards for reviewing summary judgment orders are well established. We

review a summary judgment order de novo, engaging in the same inquiry as the trial

court. SentinelC3, Inc. v. Hunt, 181 Wn.2d 127, 140, 331 P.3d 40 (2014). Summary

judgment is appropriate only if “the pleadings, depositions, answers to interrogatories,

and admissions on file, together with the affidavits, if any, show that there is no genuine

issue as to any material fact and that the moving party is entitled to a judgment as a matter

of law.” CR 56(c). “A material fact is one upon which the outcome of the litigation

depends in whole or in part.” Atherton Condo. Apt.-Owners Ass’n Bd. of Dirs. v. Blume

Dev. Co., 115 Wn.2d 506, 516, 799 P.2d 250 (1990). We view all facts and reasonable

inferences in the light most favorable to the nonmoving party. SentinelC3, 181 Wn.2d at


                                             10
No. 37051-8-III
Webb v. WSU


140. Summary judgment is appropriate only if reasonable persons could reach but one

conclusion from all the evidence. Id.

       42 U.S.C. § 1983

       Webb contends the trial court erred by dismissing his 42 U.S.C. § 1983 claim on

the basis that the Appeal Committee was entitled to quasi-judicial immunity. The Appeal

Committee contends the trial court erred by determining it violated Webb’s right to

procedural due process, a component of Webb’s § 1983 claim, and erred again by

determining it was not entitled to qualified immunity.

       42 U.S.C. § 1983, otherwise known as the Civil Rights Act, “provides a federal

cause of action for the deprivation of constitutional rights.” Durland v. San Juan County,

182 Wn.2d 55, 70, 340 P.3d 191 (2014). It has long been settled that government actors

cannot deprive citizens of property interests without procedural due process. Cleveland

Bd. of Educ. v. Loudermill, 470 U.S. 532, 538, 105 S. Ct. 1487, 84 L. Ed. 2d 494 (1985).

“To prevail in a § 1983 action alleging deprivation of procedural due process, a plaintiff

must prove that the conduct complained of deprived the plaintiff of a cognizable property

interest without due process.” Durland, 182 Wn.2d at 70.




                                            11
No. 37051-8-III
Webb v. WSU


       Procedural Due Process

       “‘A procedural due process claim has two distinct elements: (1) a deprivation of a

constitutionally protected liberty or property interest, and (2) a denial of adequate

procedural protections.’” Roybal v. Toppenish Sch. Dist., 871 F.3d 927, 931 (9th Cir.

2017) (quoting Brewster v. Bd. of Educ. of Lynwood Unified Sch. Dist., 149 F.3d 971, 982

(9th Cir. 1998)). Property interests are not created by the Constitution, instead “they are

created and their dimensions are defined by existing rules or understandings that stem

from an independent source such as state law.” Bd. of Regents of State Colleges v. Roth,

408 U.S. 564, 577, 92 S. Ct. 2701, 33 L. Ed. 2d 548 (1972). A property interest arises

only where there is a legitimate claim of entitlement, not merely an abstract need or desire

for the particular benefit. Id.

       Webb had a legitimate claim of entitlement to his multi-year athletic scholarship.

The scholarship was not subject to discretionary renewal, but instead provided, “If you

enroll you will receive this assistance for four academic years . . . [but it] may be reduced

or cancelled . . . if [you] . . . [v]iolate[ ] a . . . documented institutional rule or policy.”

CP at 321 (emphasis added). The Appeal Committee properly concedes that Webb had a

protected property interest in his scholarship. See Resp’ts’ Br. at 37.




                                                 12
No. 37051-8-III
Webb v. WSU


       “[O]nce a court determines that a protected interest has been taken, ‘the question

remains what process is due.’” Brewster, 149 F.3d at 983 (quoting Morrissey v. Brewer,

408 U.S. 471, 481, 92 S. Ct. 2593, 33 L. Ed. 2d 484 (1972)).

       Webb suggests the process due is defined by the Administrative Procedure Act

(APA), chapter 34.05 RCW. In Arishi v. Washington State University, 196 Wn. App.

878, 385 P.3d 251 (2016), we held that WSU must comply with the full adjudicative

process described in the APA before expelling a student for serious criminal misconduct.

Webb may well be correct that WSU was required to comply with the APA before

canceling his scholarship. But we need not answer this question of state law. This is

because the question of whether the Appeal Committee violated federal due process is a

question of federal law. Loudermill, 470 U.S. at 541. Federal due process does not

necessarily entitle a plaintiff to the same procedures provided by state law. Roybal, 871

F.3d at 933.

       “The core of due process is the right to notice and a meaningful opportunity to be

heard.” LaChance v. Erickson, 522 U.S. 262, 266, 118 S. Ct. 753, 139 L. Ed. 2d 695

(1998). Some sort of hearing is required. Mathews v. Eldridge, 424 U.S. 319, 333, 96 S.

Ct. 893, 47 L. Ed. 2d 18 (1976); Wolff v. McDonnell, 418 U.S. 539, 557-58, 94 S. Ct.

2963, 41 L. Ed. 2d 935 (1974). Other than notice and a meaningful opportunity to be


                                            13
No. 37051-8-III
Webb v. WSU


heard, “‘due process,’ unlike some legal rules, is not a technical conception with a fixed

content unrelated to time, place and circumstances.” Mathews, 424 U.S. at 334 (internal

quotation marks omitted) (quoting Cafeteria Workers v. McElroy, 367 U.S. 886, 895, 81

S. Ct. 1743, 6 L. Ed. 2d 1230 (1961)); see also Wilkinson v. Austin, 545 U.S. 209, 224,

125 S. Ct. 2384, 162 L. Ed. 2d 174 (2005). “‘[D]ue process is flexible and calls for such

procedural protections as the particular situation demands.’” Mathews, 424 U.S. at 334

(quoting Morrissey, 408 U.S. at 481).

       In Mathews, the United States Supreme Court established a framework for

evaluating the constitutional sufficiency of procedures. The Court created three factors to

consider:

       First, the private interest that will be affected by the official action; second,
       the risk of an erroneous deprivation of such interest through the procedures
       used, and the probable value, if any, of additional or substitute procedural
       safeguards; and finally, the Government’s interest, including the function
       involved and the fiscal and administrative burdens that the additional or
       substitute procedural requirement would entail.

Mathews, 424 U.S. at 335.

       The first Mathews factor directs us to consider the private interest affected by the

governmental action. Here, Webb lost three and one-half years of his athletic scholarship




                                              14
No. 37051-8-III
Webb v. WSU


because he was dismissed from the football team.8 The financial loss to Webb was

substantial. For many people, the cancelation of a scholarship results in their inability to

obtain a college education. There is no evidence Webb qualified for other forms of

financial aid.

       The second Mathews factor directs us to consider the risk of an erroneous decision

with the current procedures and the probative value of Webb’s proposed additional

procedures. The Appeal Committee’s procedures were lacking in several ways. Most

notably, Webb was not permitted to hear or respond to adverse witnesses and perhaps was

not even entitled to call his own witnesses. Also, the hearing was not recorded, and the

Committee was comprised of three WSU officers who were asked to review the decision

of an influential WSU coach. Further, the Appeal Committee did not render a written

decision, and Financial Services informed Webb the decision was not appealable. The

process afforded Webb had many flaws that posed a substantial risk of an erroneous

decision. Webb’s proposed procedures would require the Committee to allow Webb to

hear and respond to adverse witnesses, issue a written decision with basic findings and




       8
        The financial aid agreement explains that a full athletic scholarship covers
“course related textbooks, tuition, mandatory fees, room & board, transportation, and
miscellaneous living expenses.” CP at 321.

                                             15
No. 37051-8-III
Webb v. WSU


conclusions, record the hearing, and allow an appeal. These procedures are probative of

truth finding and promote consistent, well-reasoned decisions.

       The third Mathews factor requires us to consider the fiscal and administrative

burdens the additional or substitute procedures would entail. There is little burden

involved in permitting a party to hear and respond to adverse witnesses and issuing a

written decision with basic findings of fact and conclusions of how those facts warrant or

do not warrant relief. There is some fiscal or administrative burden for recording a

hearing and providing an appeal.

       When weighing the three Mathews factors, we conclude the process used by the

Appeal Committee violated Webb’s constitutional right to procedural due process. Our

conclusion should surprise no one.

       In Conard v. University of Washington, 62 Wn. App. 664, 814 P.2d 1242 (1991),

rev’d on other grounds, 119 Wn.2d 519, 834 P.2d 17 (1992), we performed a truncated

due process analysis of what procedures were required before a public school could

cancel a student’s scholarship for misconduct. We concluded that a student has a right to

(1) receive a written copy of any information on which the nonrenewal recommendation

is based, (2) present and rebut evidence, (3) have the hearing conducted by an objective

decision maker, (4) be represented by counsel, (5) have a record made of the hearing for


                                            16
No. 37051-8-III
Webb v. WSU


review purposes, and (6) receive a written decision from the hearing board setting forth

its determination of contested facts and the basis for its decision. Conard, 62 Wn. App.

at 671-72.

       On review, the Supreme Court reversed on the ground that the students did not

have a legitimate claim of entitlement to the renewal of their scholarships. Conard, 119

Wn.2d at 530-31. There, the scholarships were renewable at the discretion of the

financial aid committee. Id. at 530. Although the Supreme Court reversed our

determination that the students had a protected property interest in the renewal of their

scholarships, it expressly agreed with the remainder of our opinion when it concluded,

“The Court of Appeals’ decision is affirmed in all other respects.” Id. at 538.

       We agree with the trial court that the Appeal Committee violated Webb’s

constitutional right to procedural due process. We now turn to whether the Committee is

entitled to either quasi-judicial immunity or qualified immunity.

                     a.     Quasi-Judicial Immunity

       Webb argues the trial court erred when it determined that quasi-judicial immunity

insulated the Appeal Committee from liability for violating his right to procedural due

process. We agree.




                                             17
No. 37051-8-III
Webb v. WSU


       Both parties discuss two cases, Lutheran Day Care v. Snohomish County, 119

Wn.2d 91, 99, 829 P.2d 746 (1992) and Taggart v. State, 118 Wn.2d 195, 822 P.2d 243

(1992). Those cases are helpful, but do not set forth the applicable standards. Both cases

involve the application of quasi-judicial immunity to state law causes of action. Webb’s

§ 1983 claim is a federal cause of action. A state law defense cannot defeat a federal

cause of action. Howlett ex rel. Howlett v. Rose, 496 U.S. 356, 375, 110 S. Ct. 2430, 110

L. Ed. 2d 332 (1990). We, therefore, must determine the contours of quasi-judicial

immunity under federal law.

       Defendants acting in a quasi-judicial capacity have absolute immunity from

lawsuits, including § 1983 claims. Burkes v. Callion, 433 F.2d 318, 319 (9th Cir. 1970).

For this reason, federal authorities often refer to the defense as absolute quasi-judicial

immunity.

       Several characteristics of the judicial process are helpful in determining whether

absolute quasi-judicial immunity applies, including:

       (a) the need to assure that the individual can perform his functions without
       harassment or intimidation; (b) the presence of safeguards that reduce the
       need for private damages actions as a means of controlling unconstitutional
       conduct; (c) insulation from political influence; (d) the importance of
       precedent; (e) the adversary nature of the process; and (f) the correctability
       of error on appeal.



                                             18
No. 37051-8-III
Webb v. WSU


Cleavinger v. Saxner, 474 U.S. 193, 202, 106 S. Ct. 496, 88 L. Ed. 2d 507 (1985) (citing

Butz v. Economou, 438 U.S. 478, 512, 98 S. Ct. 2894, 57 L. Ed. 2d 895 (1978)). The list

is nonexhaustive, and “an official need not satisfy every factor to be entitled to absolute

quasi-judicial immunity.” Miller v. Davis, 521 F.3d 1142, 1145 (9th Cir. 2008). Instead,

we consider whether an official’s role is “‘functionally comparable’” to that of a judge.

Id. (quoting Butz, 438 U.S. at 513).

       Cleavinger v. Saxner

       In Cleavinger, the United States Supreme Court declined to extend absolute quasi-

judicial immunity to members of a prison disciplinary committee. 474 U.S. at 206. After

evaluating the Butz factors, the Court concluded the committee members did not perform

a “classic adjudicatory function.” Id. at 203. The Court emphasized the committee

members were not independent; they were prison employees tasked with making

credibility determinations between coworkers and inmates. Id. at 203-04. They were

“under obvious pressure to resolve a disciplinary dispute in favor of the institution and

their fellow employee.” Id. at 204. Moreover, the hearings lacked several procedural

safeguards: prisoners could not compel or cross-examine witnesses, conduct discovery, or

challenge hearsay evidence. Id. at 206. Also, there was no cognizable burden of proof,

and prisoners were not afforded a verbatim transcript. Id. “In sum, the [committee]


                                             19
No. 37051-8-III
Webb v. WSU


members had no identification with the judicial process of the kind and depth that has

occasioned absolute immunity.” Id.

       Committee members argued the proceedings contained ample safeguards: inmates

had prior notice, representation by staff members, the right to be present and offer

evidence, a “detailed record,” and the availability of administrative and judicial review.

Id. They further argued committee members were usually persons of modest means who

would be deterred from service without absolute immunity. Id. at 203.

       The Court was unconvinced and determined that qualified immunity provided

sufficient protection. Id. at 206. Although “less-than-absolute protection is not of small

consequence,” the Court observed, “[a]ll the committee members need to do is to follow

the clear and simple constitutional requirements . . . they then should have no reason to

fear substantial harassment and liability.” Id. at 206-07 (citation omitted). “‘[I]t is not

unfair to hold liable the official who knows or should know he is acting outside the law,

and . . . insisting on an awareness of clearly established constitutional limits will not

unduly interfere with the exercise of official judgment.’” Id. at 207 (alterations in

original) (quoting Butz, 438 U.S. at 506-07).




                                              20
No. 37051-8-III
Webb v. WSU


       Application of Cleavinger principles

       The procedural deficiencies here are at least comparable, and likely greater, than

those in Cleavinger. In Cleavinger, the committee members were asked to resolve

disputes between their coworkers and noncoworkers of less prominence accused of

misconduct. Here, the Appeal Committee members were asked to resolve a dispute

between an influential coworker and someone of less prominence accused of misconduct.

We are unaware of any court that has extended quasi-judicial immunity in a similar

situation.

       Webb was afforded safeguards that the Cleavinger Court deemed insufficient. In

both cases, the person accused of misconduct received prior notice of the charges,

although the notice Webb received was somewhat vague. Both had an opportunity to

present evidence, although it is unclear whether Webb was entitled to call witnesses.

       But Webb was denied safeguards that were available even in Cleavinger. Webb’s

hearing was not recorded, and he was not permitted to hear and respond to adverse

witnesses. Also, Webb was not provided a written decision explaining the Committee’s

findings and how those findings led to its conclusion, nor was he permitted to appeal the

decision.




                                              21
No. 37051-8-III
Webb v. WSU


       We recognize that knowledgeable individuals may be discouraged from serving

important governmental functions if they are subject to civil liability. See Buckles v. King

County, 191 F.3d 1127, 1136 (9th Cir. 1999). Indeed, nonjudicial actors often adjudicate

contentious disputes and withholding absolute immunity permits a losing party to sue for

damages rather than seek appellate review. Id. While this argument supports absolute

immunity in some cases, we are unpersuaded by it here where so few safeguards existed

to reduce the risk of an erroneous decision. Cleavinger denied absolute immunity to

committee members whose neutrality could be questioned and whose procedures lacked

many safeguards. We, thus, deny absolute immunity here to Committee members whose

neutrality could be questioned and whose procedures lacked even more safeguards.

Absolute immunity from civil damages under § 1983 is not an expansive doctrine; it is

“[of a] rare and exceptional character.” Cleavinger, 474 U.S. at 202; see also Burns v.

Reed, 500 U.S. 478, 495, 111 S. Ct. 1934, 114 L. Ed. 2d 547 (1991). As the Cleavinger

Court observed, qualified immunity provides sufficient protection for decision makers

who follow clear and simple constitutional requirements. 474 U.S. at 206-07.

       We conclude that quasi-judicial immunity should not be extended here and reverse

that portion of the trial court’s order.




                                            22
No. 37051-8-III
Webb v. WSU


                      b.     Qualified Immunity

       The Appeal Committee argues the trial court erred when it determined the

Committee was not entitled to qualified immunity. We disagree.

       Qualified immunity generally shields government officials performing

discretionary functions from suit so long as their conduct does not violate clearly

established statutory or constitutional rights of which reasonable persons would have

known. See Harlow v. Fitzgerald, 457 U.S. 800, 818, 102 S. Ct. 2727, 73 L. Ed. 2d 396

(1982). It is intended to protect government officials “from undue interference with their

duties and from potentially disabling threats of liability.” Id. at 806.

       When a defendant moves for summary judgment on a § 1983 claim and raises

qualified immunity, the court has two questions before it. The first question is whether

the facts asserted by the plaintiff make out a violation of a constitutional right. Pearson v.

Callahan, 555 U.S. 223, 232, 129 S. Ct. 808, 172 L. Ed. 2d 565 (2009). We have already

answered this question in Webb’s favor.

       The second question is whether the right was clearly established at the time of the

violation. Id.; Saucier v. Katz, 533 U.S. 194, 201, 121 S. Ct. 2151, 150 L. Ed. 2d 272

(2001). This requires the plaintiff to demonstrate that “at the time of the challenged

conduct, ‘[t]he contours of [a] right [are] sufficiently clear’ that every ‘reasonable official


                                              23
No. 37051-8-III
Webb v. WSU


would [have understood] that what he is doing violates that right.’” Ashcroft v. al-Kidd,

563 U.S. 731, 741, 131 S. Ct. 2074, 179 L. Ed. 2d 1149 (2011) (alterations in original)

(quoting Anderson v. Creighton, 483 U.S. 635, 640, 107 S. Ct. 3034, 97 L. Ed. 2d 523

(1987)). As mentioned previously, we established the contours of this federal right nearly

30 years ago in Conard v. University of Washington, 62 Wn. App. 664. There, we

explained what processes a public school must afford when reviewing a challenged

cancelation of substantial financial aid.

       Here, the processes the Appeal Committee afforded Webb fell far short of the

processes described in Conard. First, Webb was not permitted to hear and rebut evidence

against him. Second, there was no record made of the hearing for review purposes or

even a right of appeal. Third, the Appeal Committee did not provide Webb a written

decision that set forth its determination of contested facts and the basis for its decision.

For these reasons, we conclude the Appeal Committee is not entitled to qualified

immunity.

       Reversed in part.




                                              24
No. 37051-8-III
Webb v. WSU


       A majority of the panel having determined that only the foregoing portion of this

opinion will be printed in the Washington Appellate Reports and that the remainder,

having no precedential value, shall be filed for public record pursuant to RCW 2.06.040,

it is so ordered.

       BREACH OF CONTRACT

       Webb contends the trial court erred by dismissing his breach of contract claim. He

claims WSU’s Handbook was incorporated by reference into his financial aid agreement,

and WSU breached it by not following the discipline processes therein.

       To establish a claim for breach of contract, a plaintiff must show a valid agreement

existed between the parties that imposed a duty, the duty was breached, and the breach

proximately caused damage. Univ. of Wash. v. Gov’t Emps. Ins. Co., 200 Wn. App. 455,

467, 404 P.3d 559 (2017); Nw. Indep. Forest Mfrs. v. Dep’t of Labor & Indus., 78 Wn.

App. 707, 712, 899 P.2d 6 (1995). In interpreting a contract, courts give it “a practical

and reasonable interpretation that fulfills the object and purpose of the contract rather

than a strained or forced construction that leads to an absurd conclusion, or that renders

the contract nonsensical or ineffective.” Wash. Pub. Util. Dists.’ Utils. Sys. v. Pub. Util.

Dist. No. 1 of Clallam County, 112 Wn.2d 1, 11, 771 P.2d 701 (1989).




                                             25
No. 37051-8-III
Webb v. WSU


       Incorporation by reference allows contracting parties to incorporate contractual

terms by reference to a separate agreement. W. Wash. Corp. of Seventh-Day Adventists v.

Ferrellgas, Inc., 102 Wn. App. 488, 494, 7 P.3d 861 (2000). Courts will not incorporate

terms by reference unless it is clear that the contracting parties intended to do so. See id.

at 494-95.

       The financial aid agreement required WSU to provide Webb with a full athletic

scholarship from the spring of 2017 through the 2020-21 academic year. The agreement

permitted WSU to cancel Webb’s financial aid for various reasons, including if Webb

violated a “documented institutional rule or policy.” CP at 321. This reference to

“documented institutional rule or policy” does not indicate the parties’ clear intent to

incorporate the Handbook’s discipline processes into Webb’s financial aid agreement.

Nor did it create a promise or a duty for WSU to abide by the Handbook. Rather, the

reference provided examples for the types of rules or policies, the violation of which

could result in cancelation of financial aid.

       We conclude the financial aid agreement did not incorporate by reference the

Handbook’s discipline processes.9


       9
        Webb also relies on employment law cases to establish an implied contract
claim. This legal theory was not raised below, so we will not consider it on appeal.
RAP 2.5(a).

                                                26
No. 37051-8-III
Webb v. WSU


       INTENTIONAL INTERFERENCE WITH THE AGREEMENT

       Webb contends the trial court erred by dismissing his tortious interference with

contract claim against Coach Leach.

       In order to establish a claim for tortious interference of contract, a plaintiff must

show: (1) the existence of a valid contract, (2) defendant’s knowledge of that contract,

(3) defendant intentionally interfered to breach or disrupt the contractual relationship,

(4) defendant interfered for an improper purpose or used improper means, and

(5) resulting damage. Deep Water Brewing, LLC v. Fairway Res. Ltd., 152 Wn. App.

229, 261-62, 215 P.3d 990 (2009).

       The interferer must be an intermeddling third party; “a party to a contract cannot

be held liable in tort for interference with that contract.” Houser v. City of Redmond, 91

Wn.2d 36, 39, 586 P.2d 482 (1978). An employee is a third party to a contract only if the

employee acts outside the scope of employment. Id. at 40. An employee who fails to act

in good faith acts outside the scope of employment. Conard, 62 Wn. App. at 675.




       Webb’s reply brief raises an argument he failed to raise in his opening brief. He
argues WSU was required to follow the procedures in the Handbook even if it was not
incorporated by reference into the financial aid agreement. We do not consider issues
raised for the first time in a reply brief. In re Marriage of Bernard, 165 Wn.2d 895, 908,
204 P.3d 907 (2009).

                                              27
No. 37051-8-III
Webb v. WSU


“[G]ood faith means ‘nothing more than an intent to benefit the corporation.’” Id.

(quoting Olympic Fish Prods., Inc. v. Lloyd, 93 Wn.2d 596, 599, 611 P.2d 737 (1980)).

       Webb argues there is a genuine issue of material fact as to whether Coach Leach

acted outside the scope of employment. He argues Coach Leach lied by claiming that a

violation of his team rules results in dismissal from the team and this lie is evidence of

bad faith. But the question is not whether Coach Leach lied; the question is whether

Coach Leach intended to benefit WSU by enforcing his team rules. When a player

violates a team rule, especially by engaging in criminal conduct, the reputation of the

football team and WSU suffers. Enforcing team rules is necessary to encourage players

not to violate them. A reasonable trier of fact could only conclude that Coach Leach, by

enforcing team rules, intended to benefit WSU. That Coach Leach, at times, failed to

enforce team rules does not mean enforcing team rules is outside Coach Leach’s scope of

employment.

       We conclude the trial court did not err by dismissing Webb’s tortious interference

with contract claim against Coach Leach.




                                             28
No. 37051-8-III
Webb v. WSU


       NEGLIGENCE

       Webb contends the trial court erred by dismissing his negligence claim. He argues

the respondents owed him a duty to follow correct procedures, whether those within the

Handbook or those required by due process.

       A claim of negligence requires a plaintiff to show (1) the existence of a duty owed,

(2) breach of that duty, (3) injury, and (4) a proximate cause between the breach of the

duty and the injury. Tincani v. Inland Empire Zoological Soc’y, 124 Wn.2d 121, 127-28,

875 P.2d 621 (1994). The first element—whether the defendant owed a duty to the

plaintiff—is a question of law. Id. at 128. If a duty is established, issues of fact

regarding breach of that duty, proximate cause, and the plaintiff’s injuries are typically

left to the trier of fact. Johnson v. State, 77 Wn. App. 934, 937, 894 P.2d 1366 (1995);

Fuentes v. Port of Seattle, 119 Wn. App. 864, 868, 82 P.3d 1175 (2003).

       Respondents argue the independent duty doctrine bars negligence claims based on

contract and cite Eastwood v. Horse Harbor Foundation, Inc., 170 Wn.2d 380, 394, 241

P.3d 1256 (2010). Webb replies by narrowing his argument to procedural due process

and argues his right to procedural due process arises independently of any contract.

       Governmental entities are liable for damages arising out of their tortious conduct,

or the tortious conduct of their employees, to the same extent as private persons or


                                              29
No. 37051-8-III
Webb v. WSU


corporations. Munich v. Skagit Emergency Commc’ns Ctr., 175 Wn.2d 871, 878, 288

P.3d 328 (2012) (citing RCW 4.96.010(1)). When a governmental entity is the defendant

in a negligence action, “the public duty doctrine provides that a plaintiff must show the

duty breached was owed to him or her in particular, and was not the breach of an

obligation owed to the public in general . . . .” Id.

       Webb argues he and the respondents had a special relationship, sufficient to

establish the existence of a duty. We disagree. Only an express assurance by a

government official can be the basis for finding an actionable duty under the special

relationship exception to the public duty doctrine. See Cummins v. Lewis County, 156

Wn.2d 844, 855, 133 P.3d 458 (2006). An assurance that is merely implied or inherent in

the nature of the governmental activity will not suffice. Id. at 856.

       Here, neither WSU, Coach Leach, nor the Appeal Committee gave Webb an

express assurance that he would receive procedural due process. At best, any assurance

was implied or inherent in the nature of the appeals process. This is insufficient.

       We conclude the trial court did not err by dismissing Webb’s negligence claim

against the respondents.




                                              30
No. 37051-8-III
Webb v. WSU


      Reversed in part.




I CONCUR:




Pennell, CJ.




                          31
                                      No. 37051-8-III

       FEARING, J. (concurring) - I agree with the majority's affirmation of the

dismissal of Zaire Webb's cause of action for negligence. Nevertheless, I would dismiss

on the basis of a lack of tort duty, rather than on the public duty doctrine. A special

relationship between Webb and Washington State University may have resulted from the

termination of Webb's financial aid and his appeal of the termination of the aid.

       Zaire Webb contends that Washington State University negligently conducted the

appeal hearing by failing to comply with due process requirements. During oral

argument, Webb conceded that no case stands for the proposition that an entity, let alone

a government entity, holds a duty in tort to conduct a review or appeal hearing in a

competent fashion. Contentions unsupported by argument or citation of authority will

not be considered on appeal. RAP I0.3(a)(5); Carner v. Seattle Post-Intelligencer, 45

Wn. App. 29, 36, 723 P.2d 1195 (1986). The failure to follow due process should be

analyzed solely under the rubric of due process and not also under negligence.


!CONCUR



                                           Fearing, J.             )